Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                   DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2021 has been entered. Claims 2 and 17 are cancelled through examiner’s amendments made in this office action. Claims 1, 3-16 and 18-20 have been allowed.  
     Response to Arguments
Applicant’s arguments, see remarks, filed 11/01/2021, with respect to 35 USC 112(f) type rejections of claims 1-19 have been fully considered and are persuasive.  Previous 35 USC 112(f) type rejections of claims 1-19 are withdrawn and claims are no longer interpreted under 35 USC 112(f). Applicant’s arguments, see remarks, filed 11/01/2021, with respect to 103 type rejections of claims 1-6, 10-11 and 14-19 have been fully considered and are persuasive.  Previous 35 USC 103 type rejections of claims 1-6, 10-11 and 14-19 have been withdrawn. Applicant’s arguments, see remarks, filed 11/01/2021, with respect to 103 type rejections of claims 12-13 have 
Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Jason Chu on 12/09/2021. Claims 1-3, 10-11, 15-17 and 19-20 have been amended as follows: 

Claim 1. (Currently Amended) A security device comprising: 
a hardware-based data reading circuitry connected with a software unreadable register, wherein the hardware-based data reading circuitry is to acquire, through hardware-level interaction, security data source based on the software unreadable register, wherein a size of the register is configured based on a security level associated with the security data source, and wherein the software unreadable register can only be read or written through the hardware-level interaction; 
a first security data generator coupled with the hardware-based data reading circuitry to generate first security data based on the security data source including a digital signature and a plaintext Data Encryption Key (DEK), wherein the first security data generator includes a digital signature generator to generate the digital signature, a key wrapper to encrypt the plaintext DEK, and a key unwrapper coupled with a hardware-based data writing circuitry to decrypt an encrypted DEK; and 
a second security data generator configured to generate second security data, wherein the hardware-based data writing circuitry is configured to write, through the hardware-level interaction, the second security data into the software unreadable register.

Claim 2. (Canceled)

Claim 3. (Currently Amended) The device according to claim [[2]] 1, wherein the second security data comprises a hash value, the second security data generator comprises the hash operator configured to generate the hash value based on an imported message by a hash operation, the hardware-based data writing circuitry is configured to write the hash value into the register through hardware-level interaction.

Claim 10. (Currently Amended) The device according to claim [[2]] 1, wherein the second security data comprises a random number, the second security data generator comprises the random number generator configured to generate the random number, the hardware-based data writing circuitry is configured to write the random number into the register through hardware-level interaction.

Claim 11. (Currently Amended) The device according to claim [[2]] 1, further comprising a chip fingerprint storage storing a chip fingerprint of a chip on which the security device is located, and accessible to the second security data generator only.

Claim 15. (Currently Amended) The device according to claim [[2]] 1 , wherein the hardware-based data writing circuitry is configured to write the second security data into the register through a hardware interface of the register.

Claim 16. (Currently Amended) A security chip comprising: 
a security device comprising:
a hardware-based data reading circuitry connected with a software unreadable register, wherein the hardware-based data reading circuitry is to acquire, through hardware-level interaction, security data source based on the software unreadable register, wherein a size of the register is based on a security level associated with the security data source, and wherein the software unreadable register can only be read or written through the hardware-level interaction; 
a first security data generator coupled with the hardware-based data reading circuitry to generate first security data based on the security data source including a digital signature and a plaintext Data Encryption Key (DEK), wherein the first security data generator includes a digital signature generator to generate the digital signature, a key wrapper to encrypt the plaintext DEK, and a key unwrapper coupled with a hardware-based data writing circuitry to decrypt an encrypted DEK; and 
a second security data generator configured to generate second security data, wherein the hardware-based data writing circuitry is configured to write, through the hardware-level interaction, the second security data into the software unreadable register.

Claim 17. (Canceled)

Claim 19. (Currently Amended) The security chip according to claim [[17]] 16, wherein the register comprises four or more registers.

Claim 20. (Currently Amended) A method comprising: 
acquiring, by a hardware-based data reading circuitry through hardware-level interaction, security data source based on a software unreadable register, wherein a size of the register is based on a security level associated with the security data source, and wherein the software unreadable register can only be read and written through the hardware-level interaction; and
generating, by a first security data generator, first security data based on the security data source including a digital signature and a plaintext Data Encryption Key (DEK), wherein the first security data generator includes a digital signature generator to generate the digital signature, a key wrapper to encrypt the plaintext DEK, and a key unwrapper coupled with a hardware-based data writing circuitry to decrypt an encrypted DEK, wherein the hardware-based data writing circuitry is configured to write, through the hardware-level interaction, a second security data into the software unreadable register, wherein a second security data generator is configured to generate the second security data.

                               Examiner’s Reasons for Allowance
Claims 1, 3-16 and 18-20 are allowed.  No reason for allowance is necessary as the record is clear in light of further search conducted, persuasive arguments, and prosecution history of the application. See MPEP 1302.14(1).
                                                          Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays should be clearly labeled “Comments on Statement of Reasons for Allowance.”
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 10:00 AM to 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Kim, can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHANTO ABEDIN/Primary Examiner, Art Unit 2494